Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-12-00862-CV

                                       IN RE Desiree TREVINO

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 3, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On December 27, 2012, Relator Desiree Trevino filed a petition for writ of mandamus,

complaining of the November 30, 2012 order signed by the Honorable Martha Tanner. On

January 3, 2013, this court abated the proceeding to allow the newly elected judge of the 166th

Judicial District Court to reconsider Judge Tanner’s order. On January 30, 2013, the Honorable

Laura Salinas entered an order indicating that reconsideration of the order signed by Judge

Tanner was not warranted. However, on March 4, 2013, Judge Salinas issued an order vacating

the January 30, 2013 order, and entered an order vacating the November 30, 2012 order signed

by Judge Tanner. On March 5, 2013, Relator filed a motion to dismiss the petition for writ of

mandamus, asserting the petition is now moot.                We agree this proceeding is now moot.

1
  This proceeding arises out of Cause No. 2004-EM5-02877, styled In the Interest of K.M.C., pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding. However, the
order complained of was signed by the Honorable Laura Salinas, presiding judge of the 166th Judicial District
Court, Bexar County, Texas.
                                                                         04-12-00862-CV


Accordingly, the motion to dismiss is GRANTED and the petition for writ of mandamus is

DISMISSED AS MOOT.


                                                 PER CURIAM




                                         -2-